en


          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                     DIVISION ONE

WANNA CHOI, an individual,                      No. 71166-1-1

                        Appellant,

               v.                               UNPUBLISHED OPINION

ASHLEY YOUNG, an individual,

                        Respondent.             FILED: December 29, 2014

      Schindler, J. —Wanna Choi appeals the order granting the motion to vacate

entry of an ex parte default judgment. Choi argues the court erred in finding the

defendant Ashley Young was entitled to notice of the motion for entry of a default

judgment under CR 55. Choi also argues the court erred in finding that Young

presented a prima facie defense and demonstrated excusable neglect and reasonable

diligence under CR 60(b). We affirm.

                                         FACTS


      Wanna Choi and Ashley Young were involved in a rear end car accident on

March 25, 2010. Young's insurance carrier United Services Automobile Association

General Indemnity Company (USAA) paid for the repairs to Choi's vehicle.
No. 71166-1-1/2


       In 2012, Choi's attorney submitted a claim to USAA. On November 6, a USAA

claims adjuster sent a letter acknowledging receipt of the claim and requesting the

attorney to "[pjlease advise of the demand status."

       On March 22, 2013, Choi electronically filed (e-filed) a summons and a complaint

for damages against Young with the King County Superior Court Clerk. Choi alleged

that on March 25, 2010 while she was stopped in traffic on Interstate 5, Young's car hit

her from behind, "pushing her forward into the vehicle in front of her." Choi requested

an award of damages for medical expenses, lost wages, diminution in value of her

vehicle, and pain and suffering "in amounts to be established at trial."

       On March 26, Choi's attorney sent a facsimile to USAA claims adjuster Wade

Langston with a "courtesy copy" of the summons and complaint. The attorney asked

Langston to call if "interested in making a settlement offer to my client in an attempt to

resolve this matter." Langston called immediately to discuss settlement. After the call,

the attorney sent Langston a letterdated March 26 agreeing to not serve Young for 30
days and "to notify you prior to service of process upon Ms. Young." The letter states:

       Dear Mr. Langston:

              This is in response to our telephone conversation of [March 26,
       2013]. We are willing to forego service of process on your insured, Ashley
       Young, for a period of thirty (30) days to try to resolve Ms. Choi's claim
       through settlement negotiations. We agree to notify vou prior to service of
       process upon Ms. Young.

              I look forward to working with you on this matter.111

       On May 2, Langston sent a letter to Choi's attorney requesting documentation of

the work loss claim, including "[ijncome tax records for the years 2009 - 2012."



       1 Emphasis added.
No. 71166-1-1/3


Langston requested Choi submit a counteroffer "so we may continue to move this claim

forward to an amicable settlement."2

       In a letter dated May 17, Choi's attorney provided copies of tax returns for 2010

and 2011. The letter states that Choi "rejects your settlement offer" and "[ujnless we

can resolve this claim quickly, we will serve your insured with the Summons and

Complaint."

      Without notice to USAA, Choi's attorney directed service of process of the

summons and complaint. On June 4, Choi filed a "Declaration of Service of:

SUMMONS ON COMPLAINT FOR DAMAGES; COMPLAINT FOR DAMAGES." The

Declaration of Service states that on May 30, the process server delivered the

summons and complaint at 7:46 p.m. to "750 N 143RD ST UNIT 108 SEATTLE" on

"ASHLEY YOUNG A brown-haired white female [approximately] 18-25 years of age, 5'-

5'4" tall and weighing 120-160 [pounds]."

      Without notice to USAA, on June 27, Choi obtained an ex parte order of default

against Young. The order of default states that Choi properly served Young and Young

had not timely filed an answer. The order of default specifically states that the ex parte

commissioner considered "Plaintiff's Amended Motion," the amended declaration of

Choi's attorney in support of the motion for an order of default, and "the exhibits


       2 The letter states, in pertinent part:
       This is a follow up to our conversations regarding the work loss claim for your client,
       Wanna Choy [sic].
       We are requesting additional documentation for the lost wages as noted below:
       -Income tax records for the years 2009 - 2012
       -[V]erification of time missed from work from every employer, to include confirmation that
       work was available . . . .
       USAA would like to continue negotiations regarding the settlement for your client[']s
       Bodily Injury claim against our insured. We have extended a fair offer based on the
       medical treatment received from this loss. Please contact USAA to present your counter
       offer so we may continue to move this claim forward to an amicable settlement.
No. 71166-1-1/4


attached thereto." The undisputed record shows Choi did not file "Plaintiff's Amended

Motion for Order of Default against Defendant," the amended declaration of Choi's

attorney, or the exhibits with the King County Superior Court Clerk until more than six

months later on January 10, 2014.

       On June 28, 2013, Langston sent another settlement offer to Choi's attorney. In

a letter dated July 11, Choi's attorney rejected the settlement offer, made a counteroffer,

and for the first time informed Langston that Young had been served with the summons

and complaint on May 30. The letter makes no mention of the June 27 order of default

but states that "[u]nless the parties can reach a settlement of this claim by [July] 19,

2013, Ms. Choi will pursue all her legal remedies against your insured." The July 11

letter states, in pertinent part:

       Ms. Choi has authorized us to make a counter demand of $40,000, which
       would include a complete release of your insured and USAA General
       Indemnity Company from any claims involving the March 25, 2010 motor
       vehicle accident.


             As you are aware, the 90 day deadline for serving process on Ms.
       Ashley Young expired on June 19, 2013. Consequently, we served
       Ashley Young with the Summons and Complaint on May 30, 2013.
       Unless the parties can reach a settlement of this claim by June [sic] 19,
       2013, Ms. Choi will pursue all her legal remedies against your insured.

       At some point before July 16, Langston became aware of entry of the order of

default against Young. On July 16, Langston asked Choi's attorney to agree to vacate

the order of default. The attorney refused. That same day, the attorney representing

USAA and Young contacted Choi's attorney to request a copy of the order of default

and service of process. On July 17, the attorney filed a notice of appearance.

       Without notice to USAA or Young's attorney, on July 30, Choi's attorney obtained

an ex parte default judgment against Young in the amount of $134,744. The default
No. 71166-1-1/5


judgment and the "Order Granting Motion for Default Judgment" state that the ex parte

commissioner considered "Plaintiffs Motion for Entry of Default Judgment," the

declaration of Choi's attorney "and the exhibits attached," and the "Declaration of

Wanna Choi and the exhibits attached." The Order Granting Motion for Default

Judgment states Choi is entitled to lost wages in the amount of approximately $32,000,

payment of medical bills in the amount of $1,822, and "an award of general damages for

her pain and suffering in the amount of $100,000." The record shows the attorney filed

Plaintiff's Motion for Entry of Default Judgment and the "Declaration of Wanna Choi in

Support of Plaintiff's Motion for Entry of Default Judgment" with the ex parte department

but did not file the motion or declaration with the King County Superior Court Clerk until

January 10, 2014.

       On September 12, 2013, Young filed "Defendant's Motion for an Order to Show

Cause Why the Order of Default against Ashley Young Should Not Be Vacated." Young

argued the court should vacate the order of default under CR 55 because she was not

properly served with the summons and complaint. In support, Young submitted a

declaration and the declaration of Lindsay Kester.

       In her declaration, Young states she had "never been served with a copy of the

Summons and Complaint." Young's declaration states, in pertinent part:

       I know that I have never been served with a copy of the Summons and
       Complaint in this lawsuit. In late May or early June of this year, I was in
       the process of moving from my apartment at 750 North 143rd Street, Unit
       108, Seattle, Washington to my new residence in West Seattle. While I
       was loading up a truck on the street in front of my apartment, my friend,
       Linds[a]y Kester, was in the apartment helping me pack. . . .
              . . . When I reentered the apartment, Ms. Kester handed me some
       papers and said someone had come by the apartment and handed her the
       papers. At no time did I see or speak to any process server. Itook the
       papers from Linds[a]y, glanced at them, did not understand what they
No. 71166-1-1/6


       were about, and then set them on a counter in my apartment. I had no
       idea that the papers said anything about a lawsuit or that there was any
       deadline to do anything.

       Kester states she recalled "a man approaching me as I was helping Ashley

Young move." Kester states the man asked her whether "Ashley Young livefs] here,"

and after she said, "Yes, she does," the man "gave me some papers and told me

something about giving them to an insurance company. I put them on a counter and

later informed Ashley Young that I had received them."

       In opposition to the motion to vacate the order of default, Choi argued Young did

not present clear and convincing evidence to refute service of process, and "the

appropriate standard is CR 60(b) which applies to a motion to vacate a default

judgment," not CR 55. Choi asserted she had "no duty to notify the insurer of the details

of the litigation, because the insurer is not a party to the suit," and Young did not

present evidence of a prima facie defense, excusable neglect, or due diligence. Choi's

attorney submitted a declaration with a copy of the summons and complaint filed on

March 22, 2013, a copy of the motion for entry of default judgment, and the declaration

of Choi in support of the motion for entry of a default judgment.

       In reply, Young's attorney states he was retained to represent Young on July 16,

2013 and "immediately spoke with plaintiff's counsel, Eileen McKillop, on that same

date, advising her of my appearance on behalf of defendant Ashley Young." The

attorney explains that during the telephone conversation, Choi's attorney told him "no

default judgment had been entered." The declaration states, in pertinent part:

       In that telephone conversation on July 16, 2013, Ms. McKillop confirmed
       that an order of default had been entered against the defendant, offered to
       provide me a copy of the order of default (and did so), refused to agree to
       set aside or vacate the order of default and, when I asked if a default
No. 71166-1-1/7


      judgment had been entered, informed me that no default judgment had
       been entered.


              . . . Without any notice, written or otherwise, of plaintiff's motion for
      entry of a default judgment, plaintiff's default judgment has come as a
      surprise. Ms. McKillop never informed me of her intention to file a motion
      for the entry of a default judgment or provide me with any notice of the
      motion. Nor did she inform me that such a default judgment had been
      entered until I received Plaintiff's Opposition to Defendant's Motion to
      Show Cause Why Order of Default Should Not Be Vacated on September
       18,2013.

       The attorney also states that if Choi had provided notice of the motion for entry of

the default judgment, Young "would have opposed it with evidence of a prima facie

defense on damages."3 The ex parte commissioner transferred the motion to vacate

the order of default to the assigned judge.

       On September 19, Young filed an answer to the complaint for damages. Young

admits liability but disputes the amount of damages. Specifically, Young admits that

she was "following the plaintiff's vehicle too closely" and that Choi "sustained some

personal injuries as a result of the accident," but denies "the nature and extent of the

plaintiff's injuries and damages, as well as the proximate causation of those alleged

injuries and damages." Young asserts a number of affirmative defenses, including lack

of personal jurisdiction and insufficiency of service of process.

       On October 8, Young filed a motion to vacate the order of default and the default

judgment under CR 55 and CR 60(b). In addition to the previous declarations, Young


       3 In addition, the attorney asserts he acted with due diligence.
       At that same time, I was recovering from two cancer surgeries that had taken place on
       May 23, 2013 and May 30, 2013

               Under the above circumstances, in addition to the fact that my 90 year-old
       mother suffered a life-changing stroke on July 22, 2013, five days after plaintiff's counsel
       received my written notice of appearance, leaving her paralyzed, unable to speak or
       swallow properly and in need of 24/7 care, I believe that I have acted with a considerable
       amount of due diligence in moving to set aside the default.
No. 71166-1-1/8


submitted the declaration of Langston. Langston attaches a copy of the March 26, 2013

and May 17, 2013 letters from Choi's attorney to Langston, and the May 2, 2013 letter

from Langston to Choi's attorney. Langston states, in pertinent part, "At no time prior to

service on the claimed date of service of May 30, 2013 did Ms. McKillop ever do as she

had said in her March 26, 2013 letter, i.e., 'We agree to notify you prior to service of

process upon Ms. Young.'" Young also argued the inconsistencies in the

documentation and the discrepancy between the damages award and the amount of

Choi's medical bills established a prima facie defense as to damages, and she had

demonstrated excusable neglect and reasonable diligence.

       In opposition, Choi argued clear and convincing evidence did not rebut service of

process, she had no obligation to give Young notice of the motion for entry of the default

judgment, and Young did not present a prima facie defense as to damages or

demonstrate due diligence or excusable neglect.

       On October 22, 2013, the court entered an order granting the motion to vacate

the default judgment. The court found the default judgment was entered without notice

to Young after her attorney filed a notice of appearance, and Choi's damages claim was

for an "amount uncertain." The court scheduled an evidentiary hearing on entry of the

order of default. The court found Young presented a prima facie issue of lack of

personal jurisdiction. The order states, in pertinent part:

               1. Defendant appeared after entry of the order of default and filed a
       Motion to Vacate Order of Default and demonstrated a prima facie issue of
       lack of personal jurisdiction, due diligence and excusable neglect.
              2. Defendant has shown that the default judgment herein was
       obtained by plaintiff without notice and after defendant had entered a
       notice of appearance.
              3. Plaintiff's claim is for an "amount uncertain."
No. 71166-1-1/9



              IT IS HEREBY ORDERED, ADJUDGED AND DECREED that (1)
      the Order of Default dated June 27, 2013 will be considered at the
      evidentiary hearing; (2) the Default Judgment dated July 30, 2013 is
      hereby VACATED; and/or (3) an evidentiary hearing on service of process
      is set for November 15th at 1:30 pm, 2013. Plaintiff may present affidavit
      for attorneys' fees for default orders.

       Following the evidentiary hearing on November 15, the court entered an

order denying the motion to vacate the order of default. The court denied the

motion to vacate the order of default as to liability but ruled Young was entitled to

a trial on damages. The order states, in pertinent part:

              IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
       Defendant's Motion to Vacate and Set Aside the Order of Default is
       DENIED. The court further orders that the default as to liability stands but
       not as to damages and that the defendants are entitled to a hearing or jury
       trial on the issue of damages and causation of damages only.

       On November 21, Choi filed a notice of appeal of the October 22 "Order

Granting Defendant's Motion to Vacate Order and Judgment by Default Or, in the

Alternative, Granting the Request for Evidentiary Hearing."4

       Choi filed a motion for an award of attorney fees and costs. On January 3, 2014,

the court entered an "Order Granting Plaintiff's Motion for an Award of Attorney's Fees

and Costs." The court awarded Choi attorney fees and costs related to entry of the

order of default. The court denied the request for attorney fees and costs related to the

default judgment because "the default judgmentwas vacated." Choi filed an amended

notice of appeal to designate the attorney fee order.

       On January 10, 2014, Choi for the first time e-filed Plaintiff's Amended

Motion for Order of Default against Defendant dated June 26, 2013, the

amended declaration of Choi's attorney with exhibits dated June 26, 2013,


       4Choi does not appeal the November 15 "Order Denying Motion to Vacate Order of Default."
                                                 9
No. 71166-1-1/10


Plaintiff's Motion for Entry of Default Judgment dated July 24, 2013, and Choi's

declaration dated July 29, 2013 with the King County Superior Court Clerk.

                                         ANALYSIS


         Choi asserts the court erred in finding Young was entitled to notice of the motion

for entry of the default judgment under CR 55(a)(3). Choi also asserts substantial

evidence does not support the finding that Young presented a prima facie defense as to

damages or that Young demonstrated excusable neglect and due diligence under CR

60(b).

         A motion to vacate a default judgment is governed by CR 55 and CR 60. Morin

v. Burris, 160 Wash. 2d 745, 754, 161 P.3d 956 (2007). CR 55(c)(1) provides that a court

may set aside an order of default for good cause and upon terms the court deems just.

If a default judgment has been entered, the court may set it aside under CR 60(b). CR

55(c)(1). CR 60(b) sets out the specific grounds that warrant setting aside a default

judgment, including "[mistakes, inadvertence, surprise, excusable neglect or irregularity

in obtaining a judgment or order." CR 60(b)(1). The moving party bears the burden of

proof. Little v. King, 160 Wash. 2d 696, 704-05, 161 P.3d 345 (2007).

         We review a trial court's decision to vacate a default judgment for abuse of

discretion. Little, 160 Wash. 2d at 702. "An abuse of discretion exists only when no

reasonable person would take the position adopted by the trial court." Little, 160 Wash. 2d

at 710. We review a trial court's factual findings for substantial evidence. Sunnvside

Valley Irrigation Dist. v. Dickie, 149 Wash. 2d 873, 879, 73 P.3d 369 (2003). Substantial

evidence is the quantum of evidence sufficient to persuade a rational fair-minded

person the premise is true. Sunnvside, 149 Wash. 2d at 879.



                                              10
No. 71166-1-1/11



       Default judgments are disfavored in Washington based on an overriding policy

that prefers the resolution of disputes on the merits. Griggs v. Averbeck Realty. Inc., 92
Wash. 2d 576, 581, 599 P.2d 1289 (1979). A proceeding to vacate a default judgment is

equitable in nature and relief is to be afforded "in accordance with equitable principles."

Griggs, 92 Wash. 2d at 581. In reviewing a motion to vacate a default judgment, the

court's principle inquiry should be whether the default judgment is just and equitable.

Little, 160 Wash. 2d at 710-11. "This is not a mechanical test; whether or not a default

judgment should be set aside is a matter of equity." Little. 160 Wash. 2d at 704. The trial

court may exercise its discretion "liberally, as well as equitably, to the end that

substantial rights be preserved and justice between the parties be fairly and judiciously

done." White v. Holm. 73 Wash. 2d 348, 351, 438 P.2d 581 (1968).

       We engage in a fact-specific inquiry to determine whether justice is being done.

Griggs. 92 Wash. 2d at 582. Because we do not favor default judgments, we are less likely

to find that the trial court based its decision on untenable grounds when the court

vacated the default judgment than when it did not. Griggs. 92 Wash. 2d at 582.

CR 55(a)

       Choi contends that under the plain language of CR 55(a), Young was not entitled

to notice of the motion for entry of the default judgment because Young did not file a

notice of appearance before Choi filed the motion for an order of default. CR 55(a)

states, in pertinent part:

                (1) Motion. When a party against whom a judgment for affirmative
       relief is sought has failed to appear, plead, or otherwise defend as provided
       by these rules and that fact is made to appear by motion and affidavit, a
       motion for default may be made.
              (2) Pleading After Default. Any party may respond to any pleading
       or otherwise defend at any time before a motion for default and supporting

                                              11
No. 71166-1-1/12


       affidavit is filed, whether the party previously has appeared or not. If the
       party has appeared before the motion is filed, he may respond to the
       pleading or otherwise defend at any time before the hearing on the motion.
       If the party has not appeared before the motion is filed he may not respond
       to the pleading nor otherwise defend without leave of court. Any
       appearances for any purpose in the action shall be for all purposes under
       this rule 55.
               (3) Notice. Any party who has appeared in the action for any
       purpose shall be served with a written notice of motion for default and the
       supporting affidavit at least 5 days before the hearing on the motion. Any
       party who has not appeared before the motion for default and supporting
       affidavit are filed is not entitled to a notice of the motion, except as provided
       in rule 55(f)(2)(A)J5]

       Choi relies on the language of CR 55(a)(3) that states, "Any party who has not

appeared before the motion for default and supporting affidavit are filed is not entitled to

a notice of the motion."6 Young contends the court did not err in finding she was

entitled to notice of the motion for entry of the default judgment because the motion was

not filed with the King County Superior Court Clerk until several months after the notice

of appearance was filed. Choi asserts we cannot consider this argument for the first

time on appeal.

       As a general rule, we do not consider arguments raised for the first time on

appeal. RAP 2.5(a); Clapp v. Olympic View Publ'g Co.. LLC. 137 Wash. App. 470, 476,

154 P.3d 230 (2007). However where, as here, the record has been sufficiently

developed to fairly consider the argument, a party may argue a ground for affirming a

trial court decision that was not presented below. RAP 2.5(a); Caulfield v. Kitsap

County. 108 Wash. App. 242, 250, 29 P.3d 738 (2001).




       5 Emphasis in original.
       6 Emphasis added.

                                              12
No. 71166-1-1/13


        Under CR 5(e), a party must file pleadings with "the clerk of the court."7 If

authorized by rule, pleadings may be filed electronically. CR 5(e). Under CR 5(e),

"ffjiling occurs when the papers are filed with the clerk of the court." In re Pers.

Restraint Petition of Carlstad. 150 Wash. 2d 583, 592, 80 P.3d 587 (2003). "The purpose

of filing is to deposit the document in a public place so that it may be seen and

examined by any person interested therein." Malott v. Randall. 83 Wash. 2d 259, 262, 517
P.2d 605 (1974).

        King County Superior Court (KCSC) Local General Rule 30 mandates e-filing.

KCSC LGR 30(b)(5) states that "attorneys shall electronically file (e-file) all documents

with the Clerk using the Clerk's eFiling Application or an electronic service provider that

uses the Clerk's eFiling Applications."8

        KCSC Local Civil Rule 40.1, "Ex Parte and Probate Department," states parties

must "comply with the specific process set forth in the Motions and Hearings Manual for




        7 CR 5(e) states, in pertinent part:
        The filing of pleadings and other papers with the court as required by these rules shall be
        made by filing them with the clerk of the court, except that the judge may permit the
        papers to be filed with him or her, in which event the judge shall note thereon the filing
        date and forthwith transmit them to the office of the clerk. Papers may be filed by
        facsimile transmission if permitted elsewhere in these or other rules of court, or if
        authorized by the clerk of the receiving court.
        8 LGR 30(b)(5)(C) also allows parties to e-file working copies of pleadings for the judicial officer.
LGR 30(b)(5)(C) states, in pertinent part:
        Judges' working copies for e-filed documents may be electronically submitted to the Clerk
        using the Clerk's eFiling Application and pursuant to LCR 7 unless this rule provides
        otherwise. The Clerk may assess a fee for the electronic delivery of working copies.

                                                      13
No. 71166-1-1/14



submitting their paperwork." KCSC LCR 40.1(b)(5)(B).9

       Consistent with KCSC LGR 30, The Ex Parte Motions and Hearings Manual

unequivocally directs parties to submit documents to the ex parte department only after

filing with the King County Superior Court Clerk:

       In compliance with LGR 30, most documents filed by attorneys must be
       filed electronically. If these documents are to be subsequently presented
       to the Ex Parte and Probate Department via the Clerk, parties may
       proceed to submit documents for presentation through the Clerk's E-Filing
       application after filing the intended documents.

King County, Wash., Dep'tof Judicial Admin., Ex Parte Motions and Hearings

Manual § I, "Court Policy and Rules" (rev. July 17, 2014).10

       The record establishes Choi's attorney did not file the amended motion for an

order of default and Choi's declaration in support of the motion until January 10, 2014,

months after Young's attorney filed a notice of appearance on July 17, 2013. Because

Young filed a notice of appearance before the motion was filed with the King County

Superior Court Clerk, she was entitled to notice of the motion for an order of default.

        The record also establishes that Young demonstrated substantial compliance

with the appearance requirement. In Morin. the Washington State Supreme Court




        9 KCSC LCR 40.1(a) states:
                (1) Ex Parte and Probate Department Presentation of Motions and Hearings
        Manual. The Ex Parte and Probate Department and probate Presentation of Motions and
        Hearings Manual ("Motions and Hearings Manual") is issued by the Clerk and shall
        contain a list of all matters that shall be presented to the Ex Parte and Probate
        Department and specifically indicate which matters shall be heard in person and which
        shall be submitted in writing, without oral argument, through the Clerk's office. The
        Motions and Hearings Manual shall contain specific procedural information on how to
        present matters through the Clerk's office. The Motions and Hearings Manual shall be
        made available online atwww.kingcounty.gov/courts/clerk and in paper form through the
        Clerk's office and the Ex Parte and Probate Department.
(Emphasis in original.)
        10 (Emphasis added.) Available at http.V/www.kingcounty.gov/courts/Clerk/ExParte.aspx.
                                                   14
No. 71166-1-1/15



addressed the doctrine of substantial compliance.

       [F]or over a century this court has applied the doctrine of substantial
       compliance. . . . We have not exalted form over substance but have
       examined the defendants' conduct to see if it was designed to and, in fact,
       did apprise the plaintiffs of the defendants' intent to litigate the cases.
       However, where we have applied the substantial compliance doctrine, the
       defendant's relevant conduct occurred after litigation was commenced.

Morin. 160 Wash. 2d at 755. A litigant can demonstrate substantial compliance with the

appearance requirement for purposes of CR 55(a)(3) if "the record clearly reflects that

after [plaintiff] filed suit, [defendant] intended to litigate or settle the case." Meade v.

Nelson. 174 Wash. App. 740, 749, 300 P.3d 828 (2013) (citing Morin. 160 Wash. 2d at 755).

       Choi argues Young cannot show substantial compliance because the "mere

intent to defend" is insufficient for purposes of compliance with the appearance

requirement. Contrary to Choi's argument, the record shows that after Choi filed suit,

USAA "intended to litigate or settle the case." Meade. 174 Wash. App. at 749. After Choi

filed the summons and complaint on March 22, 2013, USAA and Choi engaged in

ongoing settlement negotiations and Choi's attorney agreed to notify USAA prior to

serving Young with the summons and complaint. On May 2, Langston requested

additional documentation for the work loss claim and asked Choi's attorney to "[pjlease

contact USAA to present your counter offer so we may continue to move this claim

forward to an amicable settlement."

       On May 17, the attorney sent a letter to Langston rejecting the settlement offer.

Without notice to USAA, the attorney then directed service of the summons and

complaint on Young and, on June 27, obtained an order of default against Young.

       On June 28, Langston sent another settlement offer to Choi's attorney. On July

11, Choi's attorney responded with a counteroffer and, for the first time, informed

                                               15
No. 71166-1-1/16


Langston that on May 30, the summons and complaint was served on Young. Choi's

attorney states that unless "the parties can reach a settlement of this claim by [July] 19,

2013, Ms. Choi will pursue all legal remedies against your insured." Sometime

thereafter, Langston learned that Choi's attorney had obtained an order of default.

Choi's attorney refused to vacate the order. On July 17, an attorney representing USAA

filed a notice of appearance.

       Because the record establishes substantial compliance with the appearance

requirement, the court did not err in finding Young was entitled to notice of the motion

for default.

       The record also supports the trial court's decision to set aside the default

judgment under CR 60(b). CR 60(b) states, in pertinent part:

       On motion and upon such terms as are just, the court may relieve a party
       or his legal representative from a final judgment, order, or proceeding for
       the following reasons:
               (1) Mistakes, inadvertence, surprise, excusable neglect or
       irregularity in obtaining a judgment or order.

       To vacate a default judgment under CR 60(b), the moving party must

demonstrate that (1) there is substantial evidence to support a prima facie defense; (2)

the failure to timely appear and answer was occasioned by mistake, inadvertence,

surprise, or excusable neglect; (3) the moving party acted with due diligence after notice

of entry of the default judgment; and (4) the opposing party will not suffer a substantial

hardship if the trial court vacates the default judgment. White. 73 Wash. 2d at 352. The

first two factors above are "primary" and the latter two are "secondary." Little. 160
Wash. 2d at 352.




                                             16
No. 71166-1-1/17



       Ifthe moving party is able to demonstrate a strong or virtually conclusive

defense, courts will generally spend little time inquiring into the reasons for the default.

Akhavuz v. Moody. 178 Wash. App. 526, 533, 315 P.3d 572 (2013). If, on the other hand,

the moving party is unable to show a strong defense, the reasons for default, the

timeliness of the motion to vacate, and the prejudice to the opposing party will be more

carefully scrutinized. Akhavuz, 178 Wash. App. at 533.

       We view the evidence and reasonable inferences in the light most favorable to

the moving party in determining whether there is substantial evidence of a prima facie

defense. Johnson v. The Cash Store. 116 Wash. App. 833, 841, 68 P.3d 1099 (2003);

Pfaff v. State Farm Mut. Auto. Ins. Co.. 103 Wash. App. 829, 835, 14 P.3d 837 (2000).

The trial court need determine only whether the defendant is able to demonstrate any

set of circumstances that would, if believed, entitle the defendant to relief. TMT Bear

Creek Shopping Ctr.. Inc. v. PETCO Animal Supplies. Inc.. 140 Wn. App. 191,203, 165
P.3d 1271 (2007).

       Choi contends the court erred in finding that Young "demonstrated a prima facie

issue of lack of personal jurisdiction." We disagree. In support of the motion to vacate

the order of default, Young argued she was not served with the summons and

complaint. In support, Young submitted her own declaration and the declaration of

Kester. Viewed in the light most favorable to Young, substantial evidence supports the

finding that Young presented a prima facie defense of lack of personal jurisdiction that

required scheduling an evidentiary hearing on service of process.

       Choi also contends Young did not present a prima facie defense as to damages

or show due diligence and excusable neglect. Again, we disagree. A trial court may


                                              17
No. 71166-1-1/18



vacate a default judgment "ifthere [is] not substantial evidence to support the award of

damages." Shepard Ambulance, Inc. v. Helsell. Fetterman, Martin, Todd & Hokanson,

95 Wash. App. 231, 242, 974 P.2d 1275 (1999).

       In support of the entry of the default judgment for $134,744, Choi submitted a

declaration with her medical records, her medical bills totaling $1,822, excerpts from her

2010 and 2011 tax returns, and a letter from her employer stating how many hours of

work she missed.


      Viewed in the light most favorable to Young, substantial evidence supports a

prima facie defense as to damages. In her declaration, Choi states she began

experiencing numbness in her left leg "[w]ithin a couple days of the accident" and still

had numbness in her left leg. But the medical records show that by April 7, 2010, back

pain and numbness in her left leg had resolved. On April 7, 2010, Dr. Patricia Lewis

notes, "Initially [Choi] had some fairly sharp pains in her low back and some numbness

in her left leg. That has now resolved." Choi also testified that she was "seen by Dr.

Lewis on May 26, 2010, for my persistent low back pain and numbness." But according

to Dr. Lewis, on May 26, 2010, Choi had "no numbness or radiation of the pain." And

although Choi testified that "physical therapy treatments did not seem to help my lower

back pain or eliminate the numbness in my left leg," nothing in the physical therapy

records indicate she was experiencing leg numbness after May 2010.

       Substantial evidence also supports finding excusable neglect and due diligence.

" 'Excusable neglect' may be found if the tardy party acted diligently despite the

circumstances." Puget Sound Med. Supply v. Dep't of Social & Health Servs.. 156 Wn.

App. 364, 376, 234 P.3d 246 (2010). Due diligence in this setting contemplates the


                                             18
No. 71166-1-1/19



prompt filing of a motion to vacate. Akhavuz, 178 Wash. App. at 539. "The critical period

is between when the moving party became aware of the judgment and when it filed the

motion to vacate." Ha v. Signal Elec. Inc.. 182 Wash. App. 436, 454, 332 P.3d 991

(2014).

       Substantial evidence supports the finding that Young's attorney acted with due

diligence. For the first time in opposition to Defendant's Motion for an Order to Show

Cause Why the Order of Default against Ashely Young Should Not Be Vacated, Choi's

attorney disclosed entry of the default judgment. Within three weeks, the attorney

representing USAA and Young filed a motion to vacate the default judgment.

       Because the trial court did not abuse its discretion in granting the motion to

vacate the default judgment, we affirm.11




                                                        fy-iLoiWilg.
WE CONCUR:




                                                                      4?*,.vi



          11 Accordingly, we need not consider Choi's appeal of the Order Granting Plaintiff's Motion for an
Award of Attorney's Fees and Costs.

                                                      19